Citation Nr: 9928437	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for left ankle arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran's record of service (DD Form 214) shows he had 
active military service from May 1970 to April 1976 with 
fourteen years and one month of prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, denied entitlement to 
service connection for left ankle arthritis.


FINDING OF FACT

The claim of entitlement to service connection for left ankle 
arthritis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for left ankle 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records show that the veteran's April 1956 enlistment 
examination documented no impairments regarding the left 
ankle.  

In September 1964 the veteran was seen for left leg pain as 
well as the acute onset of severe left ankle pain.  No 
history of trauma was noted.  The left ankle was swollen and 
exquisitely tender on examination.  The impression was acute 
arthritis, and an x-ray was ordered.  

An x-ray of the left ankle was taken in September 1964 and 
was found to be within normal limits.  Follow-up notes from 
September 1964 note that the veteran's left ankle had 
improved.  

The veteran reported a history of swollen or painful joints 
during an examination in September 1965.  The examiner noted 
that the veteran had been treated for one episode of left 
ankle swelling, but that an x-ray was normal, and that there 
had been no complications and no recurrence.  No diagnosis of 
left ankle arthritis was noted.  

The veteran was treated for swollen feet and blisters on his 
feet in April and June of 1966.  No diagnosis of arthritis 
was documented.  

The veteran underwent an examination in July 1970 during 
which he was not diagnosed with a left ankle impairment.  

On examination in January 1971 the veteran reported a history 
of swollen or painful joints.  The examiner noted that there 
had been no significant change in the veteran's physical 
condition since the last examination.  

The veteran was seen in June 1972 for a possible fracture of 
his left foot.  An x-ray of the left foot and left ankle 
revealed no evidence of bone or joint pathology.  

The veteran was treated for a two to three week old left foot 
contusion in July 1972.  No diagnosis of arthritis was 
documented.  

In July 1973 the veteran was seen for a swollen left great 
toe with no history of trauma.  The toe was tender on 
examination.  X-rays of the left great toe were negative.  
The impression was probable gouty arthritis.  

A January 1975 physical examination did not note a diagnosis 
of a left ankle impairment, including arthritis.  

The veteran reported a history of swollen or painful joints 
on his separation examination in February 1976.  The examiner 
noted that the veteran specifically referred to this as 
arthritis of the left ankle.  No abnormalities regarding the 
veteran's left ankle and no diagnosis of left ankle arthritis 
were noted on examination in February 1976.  

Following his discharge from service, the veteran underwent a 
VA examination in October 1976.  During the musculoskeletal 
portion of the examination, the veteran was found to have no 
evidence of disease, scars, or functional abnormalities.  It 
was specifically noted that the veteran's feet showed no 
abnormalities.  

Progress notes from St. Luke's Internal Medicine between 
August 1991 and January 1997 show no diagnosis or treatment 
of a left ankle impairment.  On examination in October 1996 
no pain or swelling was reported in any of the joints, and no 
cyanosis, clubbing, or edema was noted in the extremities on 
examination.  

In July 1997 the veteran submitted a claim, in pertinent 
part, for service connection of a left ankle problem.  

In July 1997 the RO requested, in pertinent part, records of 
treatment for a left ankle condition from the Seattle VA 
Medical Center (VAMC).  The Seattle VAMC responded that it 
had no record of treatment for such a condition.  

The record indicates that the veteran has received the 
majority of his treatment at the Boise VAMC.  Records from 
the Boise VAMC show treatment dating back to 1986 and 
extending through December 1997.  Progress notes from 1986 to 
1991 show no documentation of a diagnosis or treatment of a 
left ankle impairment.  

In September 1991 the veteran was seen after being hit on the 
right side by a large bin of mail.  Progress notes from the 
Boise VAMC following this incident through December 1997 
document a variety of musculoskeletal complaints and 
diagnoses; however, there is no documentation of the veteran 
being diagnosed with or complaining of a left ankle or left 
foot disorder.  

In September 1997 the veteran was scheduled for a variety of 
VA examinations, including a joints examination.  The record 
shows that the veteran reported for the VA audiological 
examination, but that he failed to report for the VA joints 
examination.  

The record shows that the veteran failed to report for a 
scheduled February 1999 VA examination.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  



When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  

When a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  This 
regulation is only enforced if the veteran cannot show good 
cause for missing a scheduled examination.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1998).

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for left ankle 
arthritis must be denied as not well grounded.  


The Board initially notes that the veteran failed to report 
for the most recently scheduled February 1999 VA examination.  
As was stated above, when a veteran fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the basis of 
the evidence of record.  38 C.F.R. § 3.655 (1998).  

The record contains a VARO Compensation and Pension Exam 
Worksheet; however, it does not contain a copy of the actual 
notice sent to the veteran regarding the scheduling of the VA 
examination.  

There is no indication from the record that such a notice was 
not sent out.  The Court has held that the "presumption of 
regularity" that attends the official actions of governmental 
officials imposes a presumption that VA properly discharged 
its official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Davis v. Brown, 7 
Vet. App. 298, 300 (1995) (citing Ashley v. Derwinski, 2 
Vet.App. 307, 308- 309 (1992)).  

There is no clear evidence indicating that VA failed to 
properly send a notice to the veteran notifying him of the 
scheduled VA examination.  Furthermore, the record shows that 
the RO cited to the veteran's failure to report for a 
February 1999 VA examination in the March 1999 rating 
decision. 

The Board also notes that there is no evidence that the 
veteran had good cause in his failure to report for the 
scheduled February 1999 VA examination.  See Hyson, supra.  
As was stated above, the RO cited the veteran's failure to 
appear for the VA examination.  

The veteran has submitted no statements explaining his 
failure to report for the most recent February 1999 VA 
examination.  There is no other evidence in the record which 
would indicate good cause.  Nor did the veteran request 
another VA examination.  As the record has failed to show 
good cause for the veteran's failure to report to the 
February 1999 VA examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (1998).  


The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to provide evidence that he is 
suffering from a current left ankle disability.  There are no 
post-service medical records documenting treatment or a 
diagnosis of a left ankle disability.  There is no other 
evidence in the record documenting a current left ankle 
disability.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of the left ankle, the Board 
finds that his claim of entitlement to service connection for 
left ankle arthritis must be denied as not well grounded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Board notes that the veteran indicated in the February 
1998 notice of disagreement that he has been treated for left 
ankle arthritis and left knee arthritis by Dr. W.  


Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well-ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997) (holding that testimony 
regarding statements of an unidentified doctor purportedly 
linking a veteran's sarcoidosis to service did not trigger 
the duty to notify of further evidence necessary to well-
ground service connection for veteran's death resulting from 
sarcoidosis).  

In this case, the veteran has not indicated that records from 
Dr. W. would well ground his claim.  He has not indicated 
that Dr. W. actually diagnosed him with left ankle arthritis, 
and he has not indicated that Dr. W. linked a left ankle 
condition to service.  Nor has he specified when this 
physician treated him for left ankle arthritis.  

The Board notes that if the veteran did establish that he 
currently has left ankle arthritis in this case, he would 
need to provide competent evidence of a medical nexus between 
such a current disability and service.  This is because the 
evidence indicates that the veteran did not have left ankle 
arthritis in service and there is no evidence indicating that 
the veteran was documented as having arthritis within one 
year of his discharge from service.  See 38 C.F.R. §§ 3.307 
and 3.309;  Savage v. Gober, 10 Vet.App. 488 (1997).  The 
veteran has not suggested the presence of medical evidence 
that would provide a link between a current condition and 
service.  

The Board notes that the veteran was diagnosed with acute 
arthritis of the left ankle in September 1964.  However, the 
Board notes that an x-ray subsequently ordered of the left 
ankle was found to be within normal limits.  An examiner 
noted this on examination in September 1965.  The examiner 
specifically noted that the x-ray was normal, and no 
diagnosis of left ankle arthritis was noted.  There are no 
medical records of a subsequent diagnosis of arthritis of the 
left ankle.  
X-rays taken of the veteran's left ankle in 1972 were found 
to be negative.  As x-rays taken of the left ankle in service 
were not found to reveal arthritis in the left ankle, and the 
veteran was not specifically diagnosed with arthritis of the 
left ankle following the initial, pre-x-ray, 1964 diagnosis, 
the Board concludes that the evidence indicates that the 
veteran did not actually incur arthritis of the left ankle in 
service.  See Cross v. Derwinski, 2 Vet. App. 150, 152-153 
(1992).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of the left ankle.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for left ankle arthritis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of left ankle 
arthritis is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for left ankle arthritis, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

